 MURPHY BONDED WAREHOUSE, INC.463Murphy Bonded Warehouse,Inc.andTruck Drivers& Helpers Local Union 568, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Independent,Petitioner.Case 15-RC-4151December16, 1969DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Lawrence Gentile, III,"Hearing Officer. The Hearing Officer's rulings madeat the hearing are free from prejudicial error andare hereby affirmed. The Employer has filed a brief.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employerisengagedin commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Sections9(c)(l) and 2(6) and (7) of the Act.4.The parties are in general accord that therequestedunitofwarehouseemployeesandtruckdrivers is appropriate for purposes of collectivebargaining. The parties disagree as to whether theassistantwarehouse foreman is a supervisor or anemployeewithin themeaning of the Act, theEmployer contending that he is an employee. Therecord shows that the assistant warehouse foremanworks under the supervision of the warehouseforeman. The warehouse foreman hires and fires andassignswarehouseemployeesandhasgeneralresponsibilityforoverseeingtheirwork.Theassistant warehouse foreman performs some of theseduties, but only when the foreman is not present,which amounts to less than 10 percent of hisworking time. The assistant foreman is normallyassignedwork in an area known as "the pooltrailers."He takes a crew of employees into thepool trailer area where they unload the trailers anddivide the cargo into orders. He works with the crewgiving instructions to them of a routine nature. Inthe performance of these duties he is not vested withauthority encompassed by Section 2(11) of the Actbut rather acts as a leadman. Accordingly, we findthat the assistant warehouse foreman is an employeewithin the meaning of the Act and shall thereforeinclude him in the unit. We further find that the twostudents, one of whom was working at the time ofthehearing and another to be hired after thehearing, are not eligible voters. The record showsthat these individuals will return to school in thefall,do not receive the regular fringe benefits ofotheremployees,andareworkingwithanunderstanding that their jobs will cease when theirschool term commences.Accordingly, we find that the following employeesconstituteaunitappropriateforcollective-bargaining purposes within the meaning ofSection 9(b) of the Act:Allwarehouse employees and truckdrivers ofthe Employer at Shreveport, Louisiana, excludingalloffice clerical employees, guards, watchmenand all supervisors as defined in the Act.5.The Employer contends that it should not berequired to furnish the Regional Director with a listof the names and addresses of unit employees. Tosupport this contention the Employer sought toestablish that suchExcelsior'list isnot needed inthis case because the Petitioner is in possession ofthe information that would be supplied by the list.The Employer contends that it has the right underthe Supreme Court's decisioninWvman-Gordon2tolitigate thismatter of need, and that the HearingOfficerimproperlyrefusedtopermit inquiryconcerning the necessity of requiring submission ofthe list.While the Hearing Officer ruled that the questionof need for the list was not litigable at the hearing,he did permit the Employer to submit an offer ofproof in question and answer form. For the purposeof decisionhere we assumethe truth of the mattercontainedin the offer of proof, although for reasonslater noted we find the Hearing Officer's ruling wasnot prejudical error.After extensive evaluation of its experience inadministeringSection 9 of the Act with particularreference to effectiveness of theAct's electionprocedures, the Board held inExcelsiorthat thepoliciesstatedbyCongress would be effectivelypromoted by requiring the employer to file with theRegionalDirector in advance of the election anelection eligibilitylistcontainingthe names andaddressesof all the eligible voters.One of thepurposes of sucha list is to insureallparties anopportunity to communicate withallemployeesprior to theelection,whether or not otheravenuesof approach may be available. Another purpose is tofacilitate the early resolution of disputes over votingeligibility through prompt disclosure of employeenames andaddresses to theRegionalDirector, andthrough him to the parties to the election. InWvman-Gordon,theSupreme Court emphaticallysustainedthe substantive validity of theExcelsiorrequirement.The only questionraisedby the Employer here isdirectedtothePetitioner'sneed for the list.However, the Employer'sposition in thisrespectfinds no support in his offer of proof,inasmuch as'Excelsior Underwear Inc,156 NLRB 1236.'394 U.S. 759180 NLRB No. 29 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe offer shows that the Petitioner does not have thenames and addresses ofalleligibleemployees.Reaffirming the views we expressed in ourExcelsiordecision, we therefore find that the evidence offeredby the Employer does not justify withholding of theExcelsiorlist in this case, and shall direct that suchlistbe filed as set forth below.While the question raised by the Employer can bedisposed of on the foregoing basis alone, there arefurther grounds for directing the submission of theExcelsiorlistin this case.Even if the Employer hadelicited testimony purporting to demonstrate thatthe Petitioner had the names and addresses of alleligiblevoters, exhausting such a line of inquirycould very well result in impermissible examinationinto the number or identity of employees who havesignedauthorizationcards,a subject intimatelyrelated to the Petitioner's showing of interest, whichisan administrative matter not subject to litigation.O.D. Jennings and Company,68 NLRB 516. TheEmployer's own list would still be required to insuretheaccuracyand currency of the names andaddresses as it is the most reliable source of suchinformation. In this connection, we note that eligiblevoters include those on vacation, layoff status, sickleave, leave of absence,military leave, and, inappropriate circumstances, economic strikers andtheir replacements.Moreover, the testimony couldhave reflected the situation only on the day of thehearing, and, since theExcelsiorlist is required tobe produced only after an election has been directed,itwould have left unresolved the question ofPetitioner's need for a more current list at that laterdate. The hearing in this case, for example, was heldon May 27, 1969, and testimony at that time wouldhave had no probative value in determining thesituationwhen theExcelsiorlisthereinmust beproduced- i.e., within 7 days of the date of thisdirectionofelection.Keeping inmind theCongressional intent that the public interest requiresthe speedy resolution of questions of representation,itwould also be impracticable to attempt todetermine the question of need once the directionhas issued and before the election is conducted. Asnoted above, one purpose of the list is to facilitateearly resolution of disputes over voting eligibility.That purpose is best served by one official list onwhich the attention of all parties and the RegionalDirector can be focused in advance of the election.Itisnot satisfied by a showing that Petitionerpurportedly had all names and addresses availableto it from other sources. Indeed, assuming that tobe true, we think it highly beneficial to the electionprocess that the Employer as the most dependablesource for an accurate list, furnish a complete,currentlistof information for corroborativepurposes.For all these reasons and for those stated in ourExcelsiordecision, we are of the opinion that thereisa need in this case for an election eligibility listcontaining the names and addresses of all theeligible voters, to be provided by the Employer inaccordance with the conditions set out below.[Direction of Election3 omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.156 NLRB1236,N LR.B v. Wyman-Gordon Company.394 U S759Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 15 within 7days of the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.